RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet this opinion is binding only on the
        parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3838-15T4
                                                  A-4496-15T4
NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

        Plaintiff-Respondent,

v.

R.A.B. and S.C.P.,

     Defendants-Appellants.
———————————————————————————————

IN THE MATTER OF THE
GUARDIANSHIP OF L.A.C.B.
and R.A.B. JR., minors.

————————————————————————————————

              Submitted April 27, 2017 – Decided June 2, 2017

              Before Judges Lihotz, Hoffman and Mawla.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Essex County,
              Docket No. FG-07-208-15.

              Joseph R. Krakora, Public Defender, attorney
              for   appellant   R.A.B.  (Richard   Foster,
              Assistant Deputy Public Defender, on the
              briefs).
               Joseph R. Krakora, Public Defender, attorney
               for appellant S.C.P. (Mark E. Kleiman,
               Designated Counsel, on the briefs).

               Christopher S. Porrino, Attorney General,
               attorney for respondent (Andrea M. Silkowitz,
               Assistant Attorney General, of counsel; Mary
               L. Harpster, Deputy Attorney General, on the
               brief).

               Joseph R. Krakora, Public Defender, Law
               Guardian attorney for minors (Rachel E.
               Seidman, Assistant Deputy Public Defender, on
               the brief).

PER CURIAM

       Defendants R.A.B. (Roger) and S.C.P. (Sally) appeal from the

Family Part's April 26, 2016 guardianship judgment terminating

their    parental    rights    to   L.A.C.B.     (Lauren)   and    R.A.B.,   Jr.

(Raymond).1      In 2004, Roger pled guilty to a single count of sexual

assault,       N.J.S.A.   2C:14-2(b),    after    he   admitted    to   sexually

assaulting his minor cousin hundreds of times.                    In 2011, the

Chancery Division appointed a guardian for Sally because she

"adaptively functions at the level of a [nine-year-seven-month]

old individual."          When the Division        of Child Protection and

Permanency (Division) evaluated Sally, it found she lacked the

psychological capacity to care for her children independently,

even    with    additional    training   and     therapy;   in   addition,   she

insisted her children were safe around Roger because she refused


1
   We use pseudonyms to protect the parties' privacy and for ease
of reference.
                            2                             A-3838-15T4
to believe he ever sexually assaulted his cousin.         Sally married

Roger after the Division obtained custody of the children but

before the trial court entered the guardianship judgment under

review.

       On appeal, defendants individually argue the trial judge

erred in finding the Division satisfied the four prongs of the

best   interests   standard   for   termination   of   parental   rights.

Following our review of the record, we reject these arguments and

affirm.

                                    I.

       We discern the following facts from the record.        Roger was

ten years old when his female cousin was born on December 5, 1993.

After his 2003 arrest, Roger admitted to sexually assaulting the

cousin when she was as young as two years old.          He continued to

sexually assault her until at least December 24, 2001, when he was

eighteen years old, and she was eight.       He admitted he sexually

assaulted her "a couple hundred times."

       In April 2004, Roger pled guilty to one count of second-

degree sexual assault, N.J.S.A. 2C:14-2(b), and received a three-

year prison term.      The court also sentenced him to community

supervision for life, which required him to refrain from initiating

or attempting to initiate, establish, or maintain contact with any



                               3                                  A-3838-15T4
minor.     The community supervision also required Roger to refrain

from residing with any minor without his parole officer's approval.

      Prior to sentencing, psychologist Jeffrey C. Singer, Ph.D.,

examined Roger.        Testing showed Roger has an I.Q. of seventy,

which corresponds to the second percentile.                   Dr. Singer noted,

"This quotient is associated with the 'Poor', or 'Borderline',

range    of   intellectual   functioning."            Roger    "maintained       his

innocence despite having pled guilty, under oath, calling into

question his understanding of his guilty plea."                      Dr. Singer

nevertheless found "insufficient psychological evidence generated

in   the   present     evaluation      to   support   a   finding      of    sexual

compulsivity.        Therefore, [Roger] does not appear eligible for

sentencing under the purview of the New Jersey Sex Offender Act."

      In 2004, Virginia's Juvenile and Domestic Relations District

Court terminated Roger's parental rights of his daughter with

another woman. Virginia's Court of Appeals upheld the termination.

      In January 2011, the Chancery Division ordered and adjudged

Sally as "an incapacitated person and . . . unfit and unable to

govern herself and manage her affairs with respect to medical

decisions     that     require     informed     consent,       legal    matters,

residential     decisions,       vocational    decisions       and   educational

decisions but [Sally] shall be permitted to make socialization



                                   4                                        A-3838-15T4
decisions independently."            The court appointed the Bureau of

Guardianship Services as "guardian of the person of [Sally]."

     The court relied on the expertise of psychologist Nicole J.

Livingston, Ph.D., to support its order.         In her February 20, 2009

report,     Dr.   Livingston    concluded    Sally   "functions     in   the

moderately retarded range," "reads at the second grade level, and

overall adaptively functions at the level of a [nine-year-seven-

month] old individual."        Dr. Livingston therefore concluded Sally

"is able to perform some activities of daily living without

assistance, yet she lacks the ability to understand a legal

contract,     budget   money,    travel     independently,   make    change

independently, or provide medical informed consent."

     In early September 2014, a Newark Beth Israel Medical Center

social worker reported to the Division that Sally had given birth

to Lauren.    A Division investigator determined Roger was Lauren's

father and went to the hospital to interview Roger and Sally.

Roger explained the couple intended to go to his mother's house

after the hospital discharged Sally and Lauren.         The Division put

Lauren on "social hold," preventing the hospital from discharging

Lauren to her parents, because the Division needed to complete

further assessments of both Roger and Sally.

     Three days later, the Division met with Roger, Sally, Roger's

mother, and two other family members.         Roger's mother and another

                                 5                                  A-3838-15T4
family member offered to care for Lauren, but background checks

showed the Division had substantiated them for physical abuse, so

it did not accept their offers.             Roger's background check showed

his   conviction    for   sexually        assaulting       his    cousin,    and   its

consequent    restriction      on       residing    with    minors.         When   the

investigator called the Division of Developmental Disabilities,

she learned "a past psychological evaluation . . . determined that

[Sally] is unable to parent independently."

      The Division concluded Lauren would "not be safe while in the

care of" Roger and Sally.           It "established" Roger's and Sally's

abuse or neglect of Lauren, and the Chancery Division granted it

care, custody, and supervision of Lauren on October 1, 2014.                        The

court granted Sally supervised visitation.                 The court denied Roger

visitation because of his sexual assault conviction, but informed

him he could obtain visitation if he proved it was in Lauren's

best interest, pursuant to N.J.S.A. 9:2-4.1(a).                       The Division

placed Lauren in one of its resource homes.

      In   December   2014,    psychologist         Alison       Strasser   Winston,

Ph.D., evaluated Sally "for . . . her parenting capacity."                          Dr.

Winston concluded Sally "has significant cognitive deficits [that]

would   interfere     with    her       ability    to   provide     [Lauren]       with

appropriate care, supervision[,] and protections, and . . . she

is either minimizing or demonstrates no insight into the extent

                                    6                                         A-3838-15T4
or    impact    of   her   cognitive     limitations."        "It   is   extremely

concerning that [Sally] has remained in a prolonged relationship

with a convicted sexual offender, and . . . she has indicated that

she has no qualms of leaving her infant daughter alone in [Roger's]

care in the event that [Lauren] returned to her care."                   "Although

[Sally] may benefit from addressing her poor judgment in the

context of psychotherapy, her cognitive deficits appear to be so

extensive that she would not be able to make any substantive

improvements in this domain within a time frame that would meet

her daughter's need for permanency."

       Dr.     Winston     also    found    Sally    "appears       incapable     of

independently caring for a child without significant support from

others."       Sally "appears to have unrealistic expectations about

the    requirements        of     childcare,   and     also    appears     to     be

overestimating her cognitive abilities and her ability to meet the

demands of raising a child."             She "would benefit from completing

parenting      classes     to     provide   her     with   more     accurate    and

comprehensive knowledge of child development and to enhance her

arsenal of effective disciplinary strategies in order to reduce

her level of risk to her daughter."                  Dr. Winston nevertheless

concluded, "[I]n light of her significant cognitive limitations,

[she] is unlikely to retain any of the materials that would be



                                     7                                     A-3838-15T4
presented for a sustained period of time, and would not reduce her

level of risk to [Lauren] to any substantive degree."

       Dr. Winston ultimately concluded, "[W]ithin a reasonable

degree of psychological certainty, [Sally] is currently incapable

of providing her daughter with a safe and stable environment at

the present time, nor is there any indication that she will be

able   to   do   so   within   the       foreseeable   future."   Dr.   Winston

therefore recommended "other permanency planning for [Lauren]

besides reunification with her birth parents."

       On January 7, 2015, the Chancery Division conducted a fact

finding trial regarding the Division's claim that Roger abused or

neglected Lauren.       The court found Roger knew his sexual assault

conviction prevented him from having custody of Lauren, and he

also knew Sally was incapable of properly caring for her.               Because

he failed to make other plans for her care, the court concluded

Roger put her at imminent risk, constituting abuse or neglect.

The same day, the court relieved the Division of its obligation

to provide reasonable efforts to reunify Lauren with Roger because

the Virginia court had previously involuntarily terminated his

parental rights to his older daughter. See N.J.S.A. 30:4C-11.3(c).

       On January 14, 2015, Lauren began living with her foster

parent, who is committed to adopting her.                On January 29, 2015,

the Chancery Division accepted the Division's permanency plan of

                                     8                                  A-3838-15T4
termination of parental rights followed by adoption.   On March 10,

2015, the Division filed a complaint for guardianship of Lauren.

     One month before the Division filed its complaint, Sally

began a parent education program.      After attending eight group

sessions and one individual session, Sally completed the parent

education program in May 2015.

     Sally gave birth to Raymond in July 2015.         The Division

learned of Raymond's birth the next day.     Sally initially denied

Roger was Raymond's father, but eventually admitted the fact.    The

court awarded the Division custody of Raymond on July 23, 2015.

As with Lauren, the court denied Roger visitation with Raymond and

relieved the Division of its obligation to provide reasonable

efforts to reunify Roger with Raymond.

     The Division placed Raymond in a resource home willing to

adopt him.    In August 2015, the Division added Raymond to Sally's

visits with Lauren.    The Division contacted the family four times

to arrange a family team meeting, but they refused each time.

     On September 23, 2015, the Chancery Division approved the

Division's plan to terminate Roger's and Sally's parental rights

to Raymond.    The Division amended its guardianship complaint to

include Raymond on October 27, 2015.     By January 19, 2016, Sally

had missed three consecutive visits with Lauren and Raymond, so

the visitation program terminated her participation.

                             9                              A-3838-15T4
     On January 26, 2016, Sally confirmed she had recently married

Roger.   The same day, the court ordered Roger and Sally to undergo

evaluations.   The court had previously ordered them to undergo

evaluations on October 28 and December 17, 2015.     On February 4,

2016, Dr. Winston completed a bonding evaluation between Sally and

her two children.    Dr. Winston found Lauren and Raymond had an

"insecure emotional attachment" to Sally.   During the evaluation,

Sally "interacted to a somewhat minimal extent with her children.

She infrequently spoke to the children, and her statements to them

consisted of questions that the children could not answer, playing

'Peek-A-Boo,' babbling, and cooing with them."    The children "did

not become distressed when [Sally] was briefly asked to leave the

room."   The children appeared as comfortable with Dr. Winston as

with Sally, and they did "not appear to view [Sally] as a primary

provider of their needs for nurturance, guidance, safety, and

protection."

     Dr. Winston also individually evaluated Sally.       She found

Sally's cognitive limitations "would significantly impair her

ability to safely parent her children," noting she "demonstrates

a significant lack of knowledge regarding issues pertaining to

child development, appropriate care of children, relevant health

and safety issues, and parenting skills."        Although Sally "is

clearly incapable of independently parenting her children, she

                             10                             A-3838-15T4
demonstrates   no   insight   into   her   parental   incapacity;"    her

"cognitive limitations have clearly impacted on her judgment as

she is unable to accurately ascertain which individuals could pose

a risk of harm to her young children and would consequently place

them at a significant risk if they were returned to her care."

Dr. Winston specifically noted Sally's belief Roger never sexually

assaulted his cousin.

     Dr. Winston also evaluated Roger on February 4, 2016.            She

stated Roger continued to deny he sexually assaulted his cousin,

and found Roger "lacks empathy and reverses parent-child roles."

She further noted, "He may be at elevated risk of engaging in

physically abusive behavior towards his children."            Roger also

"expressed the belief that [Sally] is capable of caring for their

two young children on her own."        Dr. Winston found this belief

"raises further concern about [Roger's] judgment and his ability

to provide the children with a safe and stable environment."          She

also found:

          It is imperative that [Roger] engage in
          individual psychotherapy with a clinician
          skilled in working with individuals accused
          of engaging in sexually-offending behavior to
          address his history of childhood sexual abuse,
          the allegation that he had molested his
          cousin, and the impact of these factors on his
          ability to provide his children with a safe
          and stable environment.    It should be noted
          that [Roger] appears to have longstanding
          issues which have never been addressed in a
          therapeutic context and will take a prolonged
                            11                                   A-3838-15T4
           period of time to adequately address. It is
           extremely unlikely that his compliance with
           psychotherapy would result in meaningful
           therapeutic progress within an appropriate
           time frame to meet his children's need for
           permanency.

      Dr. Winston therefore recommended the Division and the court

view both Sally and Roger

           as having failed to achieve permanency on
           behalf of their children . . . .     Neither
           parent is currently capable of providing a
           safe   and  stable   environment for   their
           children, nor is there any indication that
           either parent might be able to provide the
           children with a safe and stable environment
           in the foreseeable future. Moreover, neither
           of the children has a strong and secure
           emotional attachment to their biological
           parents.

Dr.   Winston   consequently        recommended   the   termination    of

defendants' parental rights, so the children could be adopted.

      On March 3, 2016, Dr. Winston evaluated Lauren's resource

parent.   Dr. Winston noted Lauren had lived with the resource

parent since January 2015 and now views the resource parent as

"her psychological parent."         The resource parent "has expressed

commitment to adopting [Lauren] and is able to provide the child

with a nurturing, safe[,] and stable environment, allowing her to

develop a sense of permanency."       "Findings from the assessment of

attachment indicate that [Lauren] has a strong and secure emotional

attachment to her resource parent, who has been her primary


                               12                               A-3838-15T4
caregiver for the past [fourteen] months."    Dr. Winston ultimately

concluded:

          In light of the facts that [Lauren] is
          currently in a safe and stable environment and
          has a strong attachment to [her resource
          parent], it is [my] opinion . . ., within a
          reasonable degree of psychological certainty,
          that it would be in [Lauren's] best interests
          for the [c]ourt to proceed with termination
          of [Roger's and Sally's] parental rights
          followed by adopted of [Lauren] by [her
          resource parent].

     At a pretrial hearing on March 24, 2016, two weeks before the

the guardianship trial, Roger's counsel informed the court that

Roger had missed the July 2015 appointment for his evaluation with

a defense expert for the termination proceeding.      The court said

it would allow the Division to present its case as scheduled, and

Roger could present his expert when the Division presented its

plans for adoption on April 26, 2016.

     On April 6, 7, and 26, 2016, the court conducted the trial.

On the second day of trial, Roger's counsel told the court that

an expert would evaluate Roger on April 12, 2016.     Over the three

trial days, the Division presented three witnesses: Dr. Winston,

a Division caseworker, and a Division supervisor.    The court found

them all credible.   Defendants did not testify, present experts,

or introduce any documentary evidence into the record.      Notably,

Roger declined to present any expert testimony.     The Law Guardian

for the children supported terminating the parental rights of each
                            13                             A-3838-15T4
parent.     On the last day of trial, the court issued its oral

decision terminating the parental rights of both defendants.          This

appeal followed.

                                   II.

      Our review of the Family Part judge's findings and decision

to terminate parental rights is limited.         N.J. Div. of Youth &

Family Servs. v. M.M., 189 N.J. 261, 278-79 (2007).         We will not

reverse the family court's termination decision "when there is

substantial credible evidence in the record to support the court's

findings."    N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J.
88,   104   (2008).   "[B]ecause    of   the   family   courts'   special

jurisdiction and expertise in family matters, appellate courts

should accord deference to family court factfinding."         N.J. Div.

of Youth & Family Servs. v. M.C. III, 201 N.J. 328, 343 (2010)

(quoting Cesare v. Cesare, 154 N.J. 394, 413 (1998)).

      However, we should not grant deference to the Family Part if

the judge's findings "went so wide of the mark that the judge was

clearly mistaken."    N.J. Div. of Youth & Family Servs. v. G.L.,

191 N.J. 596, 605 (2007).    The trial judge's legal conclusions,

and the application of those conclusions to the facts, are subject

to plenary review.      Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995).



                             14                                   A-3838-15T4
     Parents have a fundamental right to raise their biological

children.      In re Guardianship of K.H.O., 161 N.J. 337, 346-47

(1999); see also Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct.
1388, 1394-95, 71 L. Ed. 2d 599, 606 (1982) (stating that parents

have a liberty interest in raising their children).                 However,

these rights are not absolute; the State has a responsibility to

protect the welfare of children, which is achieved by the "best

interests of the child standard."       K.H.O., supra, 161 N.J. at 347.

This standard is codified at N.J.S.A. 30:4C-15.1(a) and requires

the State to establish each of the following four elements by

clear   and    convincing   evidence   before   parental   rights    may    be

severed:

              (1) The child's safety, health, or development
              has been or will continue to be endangered by
              the parental relationship;

              (2) The parent is unwilling or unable to
              eliminate the harm facing the child or is
              unable or unwilling to provide a safe and
              stable home for the child and the delay of
              permanent placement will add to the harm.
              Such harm may include evidence that separating
              the child from his resource family parents
              would cause serious and enduring emotional or
              psychological harm to the child;

              (3) The division has made reasonable efforts
              to provide services to help the parent correct
              the circumstances which led to the child's
              placement outside the home and the court has
              considered alternatives to termination of
              parental rights; and


                                15                                   A-3838-15T4
            (4) Termination of parental rights will not
            do more harm than good.

     These four prongs "relate to and overlap with one another to

provide a comprehensive standard that identifies a child's best

interests."      K.H.O., supra, 161 N.J. at 348.       The considerations

involved are fact-sensitive and require particularized evidence

addressing the specific circumstances present in each case.              N.J.

Div. of Youth & Family Servs. v. I.S., 202 N.J. 145, 168 (2010).

     The first prong of the best interest standard requires the

harm shown by the parental relationship "must be one that threatens

the child's health and will likely have continuing deleterious

effects on the child."        K.H.O., supra, 161 N.J. at 352.            This

prong may be triggered by an "accumulation of harms over time."

N.J. Div. of Youth & Family Servs. v. P.P., 180 N.J. 494, 506

(2004).    Generally, the proofs "focus on past abuse and neglect

and on the likelihood of it continuing."            N.J. Div. of Youth &

Family Servs. v. F.H., 389 N.J. Super. 576, 609 (App. Div.)

(quoting In re Guardianship of J.C., 129 N.J. 1, 10 (1992)),

certif. denied, 192 N.J. 68 (2007).            The child's harm may also

result    from   the   parents'   withdrawal   of   care,   nurturing,   and

solicitude for an extended period of time,          In re Guardianship of

D.M.H., 161 N.J. 365, 379 (1999), or if the parents are unable to

protect and care for the child.         N.J. Div. of Youth and Family

Servs. v. A.G., 344 N.J. Super. 418, 434-35 (App. Div. 2001),
                          16                          A-3838-15T4
certif. denied, 171 N.J. 44 (2002).          Furthermore, "[c]ourts need

not wait to act[,]" with respect to termination of parental rights,

"until [the] child is actually irreparably impaired by parental

inattention or neglect."        D.M.H., supra, 161 N.J. at 383.

     The second prong of the best-interest test relates to parental

unfitness.       K.H.O., supra, 161 N.J. at 352.      It requires the State

demonstrate the parent is "'unwilling or unable to eliminate the

harm' that has endangered the child's health and development," or

the parent "has failed to provide a 'safe and stable home for the

child' and a 'delay in permanent placement' will further harm the

child."        Ibid. (quoting N.J.S.A. 30:4C-15.1(a)(2)).         The trial

court     is    required   to   determine   whether    it   is   "reasonably

foreseeable that the parents can cease to inflict harm upon the

children entrusted to their care."          N.J. Div. of Youth & Family

Servs. v. A.W., 103 N.J. 591, 607 (1986).

     Prong three of the best interests test contains two parts.

The first part requires the Division show it made "reasonable

efforts to provide services to help the parents correct the

circumstances that led to the child's placement outside the home."

M.M., supra, 189 N.J. at 281.            These efforts should focus on

reunification of the family.           K.H.O., supra, 161 N.J. at 354.

"Reasonable efforts" under the statue include:



                                  17                                 A-3838-15T4
           (1) consultation and cooperation with the
           parent in developing a plan for appropriate
           services;

           (2) providing services that have been agreed
           upon, to the family, in order to further the
           goal of family reunification;

           (3) informing the parent at           appropriate
           intervals    of   the    child's        progress,
           development, and health; and

           (4) facilitating appropriate visitation.

           [N.J.S.A. 30:4C-15.1(c).]

Whether the Division acted appropriately must be decided "with

reference to the circumstances of the individual case before the

court,    including   the   parent's   active   participation   in   the

reunification effort."      D.M.H., supra, 161 N.J. at 390.

     To satisfy the fourth prong, the Division must prove by clear

and convincing evidence that "[t]ermination of parental rights

will not do more harm than good."      N.J.S.A. 30:4C-15.1(a)(4).    The

court must determine "whether a child's interest will best be

served by completely terminating the child's relationship with

that parent."    E.P., supra, 196 N.J. at 108.       "The crux of the

fourth statutory subpart is the child's need for a permanent and

stable home, along with a defined parent-child relationship." N.J.

Div. of Youth & Family Servs. v. H.R., 431 N.J. Super. 212, 226

(2013).

     N.J.S.A. 9:2-4.1(a) nevertheless states:

                               18                               A-3838-15T4
           Notwithstanding any provision of law to the
           contrary, a person convicted of sexual assault
           under [N.J.S.A.] 2C:14-2 shall not be awarded
           the custody of or visitation rights to any
           minor child, including a minor child who was
           born as a result of or was the victim of the
           sexual assault, except upon a showing[,] by
           clear and convincing evidence[,] that it is
           in the best interest of the child for custody
           or visitation rights to be awarded.

                              A. Roger

     Roger argues the Division failed to prove any of the prongs

of the best-interest test because he did not harm Lauren or Raymond

when he failed to obtain custody of them pursuant to N.J.S.A. 9:2-

4.1(a).   We disagree.

     Roger first asserts his case is readily distinguishable from

D.M.H., supra, 161 N.J. at 379, in which our Supreme Court held,

"A parent's withdrawal of . . . solicitude, nurture, and care for

an extended period of time is in itself a harm that endangers the

health and development of the child."        In D.M.H., the father

refused to acknowledge paternity or request custody while his

child lived with her homeless mother, who neglected her and abused

drugs.    Id. at 379-80.   The father also declined to protest when

the Division placed another of his children in foster care.       Id.

at 380. "Outside of occasional visits, [the father] never provided

[his child] with any paternal care, nurture, or support."      Ibid.

     Contrary to Roger's argument, his inaction was similar to the

father's in D.M.H.   He knew of Sally's pregnancy, and he knew the
                             19                            A-3838-15T4
restrictions on his contact with minors.    Nevertheless, he never

made any serious effort to obtain custody of either child, by

"showing[,] by clear and convincing evidence[,] that it is in the

best interest of the child for custody or visitation rights to be

awarded."    N.J.S.A. 9:2-4.1(a).   Moreover, the trial record is

devoid of any evidence he would have succeeded.    The trial court

allowed him to undergo an evaluation to present a defense of his

parental rights, but he declined to attend the first evaluation,

and the record does not reflect he attended the second appointment.

     Roger now argues he never properly requested a hearing because

his counsel was unconstitutionally ineffective.       To establish

ineffective assistance of counsel, a defendant must satisfy the

two-pronged test enunciated by the United States Supreme Court in

the companion cases of Strickland v. Washington, 466 U.S. 668, 104
S. Ct. 2052, 80 L. Ed. 2d 674 (1984), and United States v. Cronic,

466 U.S. 648, 104 S. Ct. 2039, 80 L. Ed. 2d 657 (1984); see also

State v. Fritz, 105 N.J. 42, 58 (1987) (adopting Strickland's two-

pronged test).    To establish a prima facie case of ineffective

assistance of counsel, a defendant must prove:

            First, . . . counsel's performance was
            deficient. This requires showing that counsel
            made errors so serious that counsel was not
            functioning as the "counsel" guaranteed the
            defendant by the Sixth Amendment. Second, the
            defendant must show that the deficient
            performance prejudiced the defense.      This
            requires showing that counsel's errors were
                              20                            A-3838-15T4
            so serious as to deprive the defendant of a
            fair trial, a trial whose result is reliable.

            [Strickland, supra, 466 U.S. at 687, 104 S.
            Ct. at 2064, 80 L. Ed. 2d at 693.]

These standards have been applied to guardianship matters.             N.J.

Div. of Youth & Family Servs. v. B.R., 192 N.J. 301, 307-08 (2007).

      Roger had two attorneys during this case.         Roger argues the

first was ineffective because the attorney never asked the court

for a hearing, pursuant to N.J.S.A. 9:2-4.1(a).         Roger states his

first attorney failed to obtain the hearing because the attorney

was preoccupied with a federal criminal trial that could last two

to four months.    His first attorney, however, stopped representing

him once the federal criminal trial began, and his second attorney

took over.      Roger argues his second attorney did not understand

N.J.S.A. 9:2-4.1(a) because she said, "[A]s far as parole was

concerned my client could have contact with children if he was

supervised."     He also notes his second attorney asked the Division

caseworker whether the Division ever scheduled a best interest

evaluation for Roger.

      We are not convinced Roger received ineffective assistance

of counsel.     His first attorney did not request a hearing pursuant

to   N.J.S.A.    9:2-4.1(a),   because   Roger   had   not   undergone    an

evaluation to support a court order granting him custody of his

children.     His first attorney scheduled an evaluation for him on

                                21                                 A-3838-15T4
July 27, 2015, but Roger failed to attend the appointment.               His

second attorney scheduled another evaluation for him on April 12,

2016.      The record does not show whether Roger went to this

evaluation because his second attorney did not introduce a report

or present the expert at trial.         Most likely, either Roger did not

attend the evaluation, or the evaluation did not support granting

him custody or visitation.       Both attorneys declined to ask for a

hearing seeking custody or visitation before they had an expert

to support the application.           Neither attorney "made errors so

serious"    that   they   were   "not    functioning   as   the   'counsel'

guaranteed by the Sixth Amendment."          Strickland, supra, 466 U.S.

at 687, 104 S. Ct. at 2064, 80 L. Ed. 2d at 693; see also B.R.,

supra, 192 N.J. at 307-08.

     Roger next argues, "Dr. Winston was not an expert in sexual

offenders, and it was improper for her to render an opinion as to

the import of [Roger's] denials of guilt, as well as a conclusion

that the children would be at risk of sexual abuse if reunited

with their parents."       The admissibility of expert testimony is

committed to the sound discretion of the trial court.              Townsend

v. Pierre, 221 N.J. 36, 52 (2015).        A trial court's grant or denial

of a motion to preclude expert testimony is entitled to deference

on appellate review.       Ibid.      The New Jersey Supreme Court has

instructed us to "apply [a] deferential approach to a trial court's

                                 22                                 A-3838-15T4
decision to admit expert testimony, reviewing it against an abuse

of discretion standard."         Id. at 53 (alteration in original)

(quoting Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J. 344,

371-72 (2011)).

      N.J.R.E. 702 and 703 frame our analysis for determining the

admissibility of expert testimony.             N.J.R.E. 702 identifies when

expert testimony is permissible and requires the experts to be

qualified in their respective fields.            N.J.R.E. 703 addresses the

foundation for expert testimony. Expert opinions must "be grounded

in   'facts   or    data   derived     from    (1)   the   expert's   personal

observations, or (2) evidence admitted at the trial, or (3) data

relied upon by the expert which is not necessarily admissible in

evidence but which is the type of data normally relied upon by

experts.'"     Townsend, supra, 221 N.J. at 53 (quoting Polzo v.

Cnty. of Essex, 196 N.J. 569, 583 (2008)).

      "The net opinion rule is a 'corollary of [N.J.R.E. 703] . . .

which     forbids   the    admission    into    evidence    of   an   expert's

conclusions that are not supported by factual evidence or other

data.'"     Id. at 53-54 (alteration in original) (quoting Polzo,

supra, 196 N.J. at 583).         Therefore, an expert is required to

"'give the why and wherefore' that supports the opinion, 'rather

than a mere conclusion.'"        Id. at 54 (quoting Borough of Saddle

River v. 66 E. Allendale, LLC, 216 N.J. 115, 144 (2013)).              The net

                                 23                                    A-3838-15T4
opinion rule directs "that experts 'be able to identify the factual

bases   for    their   conclusions,   explain   their    methodology,   and

demonstrate that both the factual bases and the methodology are

reliable.'"     Id. at 55 (quoting Landrigan v. Celotex Corp., 127
N.J. 404, 417 (1992)).        In short, the net opinion rule is "a

prohibition against speculative testimony."             Harte v. Hand, 433
N.J. Super. 457, 465 (App. Div. 2013) (quoting Grzanka v. Pfeifer,

301 N.J. Super. 563, 580 (App. Div. 1997), certif. denied, 154
N.J. 607 (1998)).

     Dr. Winston's curriculum vitae states the New Jersey Child

Abuse Training Institute granted her an "Advanced Studies in Child

Maltreatment Certificate with a specialization in Child Sexual

Abuse."       Fordham University granted her a Ph.D. in clinical

psychology, and she is a licensed psychologist in New Jersey and

New York.     Dr. Winston met with Roger and was qualified to opine

on the psychological import of Roger's denial of guilt and on

whether he posed a risk to his children.        See N.J.R.E. 702, 703.

     Lastly, Roger argues the State of Virginia terminated his

parental rights under a statute that did not require it to provide

him with reasonable services, so the trial court should not have

relieved the Division of its obligation to provide reasonable

efforts to reunify him with his children.        N.J.S.A. 30:4C-11.3(c)

states:

                                24                                 A-3838-15T4
            In any case in which the Division of Child
            Protection and Permanency accepts a child in
            care or custody, including placement, the
            division shall not be required to provide
            reasonable efforts to reunify the child with
            a parent if a court of competent jurisdiction
            has determined that . . . [t]he rights of the
            parent to another of the parent’s children
            have been involuntarily terminated.

N.J.S.A. 30:4C-11.3(c) does not limit its application to parents

who had their parental rights previously terminated in accordance

with New Jersey law or public policy, and we decline to read this

qualification into the statute.       For this reason, we also reject

Roger's argument that his counsel was ineffective for failing to

raise this argument at trial.

     Although    ultimately    not   essential   to   our   decision,   we

previously granted Roger's motion to supplement the record with a

psychologist's December 2, 2016 report finding him unlikely to

"commit another sexual offense."       Obviously, this report was not

before the trial court.       Moreover, Dr. Winston's conclusions did

not turn on whether Roger had a likelihood of recidivism as a

sexual offender.     The report also fails to show Lauren's or

Raymond's best interests require "custody or visitation to be

awarded."    N.J.S.A. 9:2-4.1(a).2



2
    The Division also filed motions to supplement the record with
an additional report of its own and a Family Part order regarding
Roger and Sally's third child. We deny these motions because the
additional report and court order are unnecessary to our
                            25                            A-3838-15T4
                                B. Sally

      A court's decision to terminate a parent's rights must rest

on the child's best interest and the child's need for protection

and permanency; the court's decision must not be skewed by the

sympathy for the blamelessness of a parent facing circumstances

he or she has not caused.    A.G., supra, 344 N.J. Super. at 438-

39.   "[T]o allow the provisions of the [LAD] and ADA to constitute

a defense to a termination proceeding would improperly elevate the

rights of the parent above those of the child."        Id. at 442.

"Reliance upon the LAD [and the ADA] would change the focus of the

termination case from the best interests of the child to the rights

of the parent."   Id. at 441.

      Sally first argues, "In the case at bar, the trial court

essentially found that [she] 'harmed' both children by virtue of

her being deemed incapacitated in 2011; thus, the court believed

[she] was incapable of caring for herself or her children."      The

record does not support this contention. The Division individually

and separately evaluated Sally twice: once regarding Lauren, and

again regarding both Lauren and Raymond.   Both times, Dr. Winston

found Sally psychologically incapable of independently caring for

children while refusing to recognize her cognitive limitations.


determination of this case.   See Liberty Surplus Ins. Corp. v.
Nowell Amoroso, P.A., 189 N.J. 436, 452-53 (2007).

                             26                             A-3838-15T4
Further, she insisted she would leave her children with Roger, in

spite of his prior admission to sexually assaulting his cousin

hundreds of times.      Sally's mental disability, her refusal to

acknowledge   her   limitations,   and   her    obstinate   insistence   on

Roger's innocence, all "threaten[ed]" her children's health and

would "likely have continuing deleterious effects on" them.              See

K.H.O., supra, 161 N.J. at 352.

     Sally next argues, "[T]he court disregarded evidence . . .

demonstrating [her] desire and potential for developing the skills

necessary to care for her children with proper support . . . ."

Again, the record does not support this contention.           Dr. Winston

testified Sally "remains incapable of providing a safe and stable

environment for her children[,] [a]nd . . . she would not be able

to remediate those concerns within a time frame that would meet

the children's need for permanency."           The trial court found Dr.

Winston credible, and Sally did not present any evidence to the

contrary.

     Sally also contends the Division "failed to provide [her]

with an individualized assessment or reasonable accommodations for

services under the ADA in light of her cognitive limitations,

which have necessitated the appointment of a legal guardian to

assist her with certain decisions."        She cites PGA Tour Inc. v.

Martin, 532 U.S. 661, 690, 121 S. Ct. 1879, 1897, 149 L. Ed. 2d
27                                  A-3838-15T4
904, 928 (2001), for the proposition that the ADA requires "the

need of a disabled person be evaluated on an individual basis."

Although this court has explicitly rejected the ADA or LAD as

defenses to the termination of a parent's rights, A.G., supra, 344

N.J. Super. at 442, the record shows the Division individually

evaluated Sally's ability to parent her children twice. As already

noted, the Division found her unfit and beyond its help.                We

therefore   reject    Sally's    last   argument   that   "the   court's

determination on the fourth prong was 'wide of the mark' and should

be reversed in light of the Division's failure to offer appropriate

remedial services."

     Any arguments not specifically addressed in this opinion lack

sufficient merit to warrant discussion in a written opinion.            R.

2:11-3(e)(1)(E).

     Affirmed.




                                28                               A-3838-15T4